Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.) rendered April 17, 1991, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The record indicates that as a part of the plea bargain, the defendant made a voluntary, knowing, and intelligent waiver of her right to appeal the conviction and sentence (see, People v Seaberg, 74 NY2d 1). Mangano, P. J., Bracken, Balletta and O’Brien, JJ., concur.